     Case 3:18-cv-00296-LRH-CLB Document 189
                                         188 Filed 05/11/20
                                                   05/07/20 Page 1 of 2



 1    MCDONALD CARANO LLP
      Rory T. Kay (NSBN 12416)
 2    2300 West Sahara Avenue, Suite 1200
      Las Vegas, NV 89102
 3    Telephone: (702) 873-4100
      Facsimile: (702) 873-9996
 4
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5    Alex Spiro (admitted pro hac vice)
        alexspiro@quinnemanuel.com
 6    51 Madison Avenue, 22nd Floor
      New York, New York 10010
 7    Telephone: (212) 849-7000

 8    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Michael T. Lifrak (admitted pro hac vice)
 9      michaellifrak@quinnemanuel.com
      Jeanine M. Zalduendo (admitted pro hac vice)
10      jeaninezalduendo@quinnemanuel.com
      Aubrey Jones (admitted pro hac vice)
11      aubreyjones@quinnemanuel.com
      865 South Figueroa Street, 10th Floor
12    Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
13
      Attorneys for Plaintiff/Counter Defendant
14    TESLA, INC.

15
                                 UNITED STATES DISTRICT COURT
16
                                          DISTRICT OF NEVADA
17

18
       TESLA, INC.,                                 Case No. 3:18-cv-00296-LRH-CBC
                                                                               CLB
19                           Plaintiff,
              v.                                   STIPULATION AND ORDER FOR
20                                                 EXTENSION OF TIME TO FILE
       MARTIN TRIPP,                               REPLIES IN SUPPORT OF
21                           Defendant.            MOTIONS FOR SUMMARY
                                                   JUDGMENT
22
                                                   (First Request)
23

24
       AND RELATED COUNTERCLAIMS
25

26

27

28
     Case 3:18-cv-00296-LRH-CLB Document 189
                                         188 Filed 05/11/20
                                                   05/07/20 Page 2 of 2



 1           Pursuant to Federal Rule of Civil Procedure 6(b) and Local Rules IA 6-1 and 7-1,

 2    Plaintiff/Counterdefendant Tesla, Inc. and Defendant/Counterclaimant Martin Tripp, by and

 3    through undersigned counsel, hereby stipulate to and request a mutual two-week extension of time

 4    to file their respective replies in support of their motions for summary judgment. The parties’

 5    motions for summary judgment [ECF No. 154 and ECF No. 155] were filed March 31, 2020, and

 6    the parties’ oppositions [ECF No. 177 and ECF No. 178] were filed May 5, 2020. The responses

 7    are currently due on May 19, 2020. The basis for this request is that counsel for both parties

 8    continue to experience logistical challenges in their respective offices brought about by the

 9    COVID-19 pandemic. The parties previously requested and were granted a two-week extension

10    of time with regard to filing their oppositions, and seek a similar extension by this stipulation.

11    There is no trial date set, and this extension will not affect any other scheduling deadlines.

12           For the foregoing reasons, the parties stipulate and respectfully request an extension of

13    time until June 2, 2020 to file their respective replies to the motions for summary judgment.

14           DATED this 6th day of May, 2020.

15     TIFFANY & BOSCO, P.A.                               QUINN EMANUEL URQUHART &
                                                           SULLIVAN, LLP
16
       By: /s/William M. Fischbach                         By: /s/Rory T. Kay
17        Robert D. Mitchell                                  Michael Lifrak
          William M. Fischbach III                            Jeanine M. Zalduendo
18        Camelback Esplanade II                              Aubrey Jones
          Seventh Floor                                       865 S. Figueroa St., 10th Floor
19        2525 East Camelback Road                            Los Angeles, California 90017
          Phoenix, Arizona 85016-4229
20                                                              Rory T. Kay (NSBN 12416)
          10100 W. Charleston Blvd., #220                       MCDONALD CARANO LLP
21        Las Vegas, NV 89135                                   2300 West Sahara Avenue, Suite 1200
                                                                Las Vegas, NV 89102
22        Counsel for Defendant/
          Counterclaimant                                       Counsel for Plaintiff/Counterdefendant
23
                                                ORDER
24
                                                    IT IS SO ORDERED.
25

26   Date: this 11th day of May, 2020.
     DATED
                                                    Larry
                                                    LARRY R. Hicks
                                                             R. HICKS
27
                                                    UNITED
                                                    UNITED STATES
                                                              STATES DISTRICT
                                                                      DISTRICT JUDGE
                                                                               JUDGE
28
                                                  Page 2 of 2
